EX-10.10a

NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY “[****]” ARE SUBJECT TO A
CONFIDENTIAL TREATMENT REQUEST, AND HAVE BEEN OMITTED FROM THIS
EXHIBIT.  COMPLETE, UNREDACTED COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL
TREATMENT REQUEST.

FOURTH AMENDMENT TO IDENTITY PROTECTION SERVICE PROVIDER AGREEMENT

This Fourth Amendment to Identity Protection Service Provider Agreement (the
“Fourth Amendment”) is made and entered into effective as of July 3, 2014 (the
“Fourth Amendment Effective Date”) by and between Early Warning Services, LLC
(“Early Warning”) and LifeLock, Inc. (“Service Provider”), for the purposes of
amending that certain Identity Protection Service Provider Agreement, dated July
29, 2011, by and between EWS and Service Provider, as amended by that certain
First Amendment dated August 28, 2012, that certain Second Amendment dated June
2, 2014, and that Third Amendment, dated June 26, 2014 (as amended, the
“Agreement”).

RECITALS

A.

Service Provider and Early Warning entered into the Agreement pursuant to which
Service Provider markets certain alerts generated from data gathered through the
EWS Services.  

B.

Service Provider and Early Warning now desire to enter into this Fourth
Amendment to amend certain terms of the Agreement to formalize the long-term
business relationship.

AGREEMENT

Now therefore, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereby agree as follows:

 

1.

Recitals.  The Recitals set forth above are by this reference incorporated
herein.

 

2.

Defined Terms.  Capitalized terms not defined herein shall have the meaning
given to them in the Agreement.

 

3.

Amendment to Section 1 (Definitions) of the Agreement.  The following defined
term is added to the Agreement:

 

“[****] Alert” means any EWS Alert generated pursuant to Section 2.5.4 based
[****].

 

4.

Amendment to Section 2.6 (Transmission of EWS Alerts to Service Provider) of the
Agreement.  Effective as of the Fourth Amendment Effective Date, Section 2.6
(Transmission of EWS Alerts to Service Provider) of the Agreement is hereby
deleted in its entirety and replaced with the following:

 

“Early Warning shall send EWS Alerts to Service Provider pursuant to the
applicable Documentation and Exhibit A. Notwithstanding the foregoing, Early
Warning shall not provide Service Provider the [****] Alerts until such time as
[****].”

 

5.

Amendment to Section 2.9 (Retention of EWS Alerts) of the Agreement.  Effective
as of the Fourth Amendment Effective Date, the following clause shall be
inserted as the new subsection 2.9.1 after the Section 2.9 (Retention of EWS
Alerts):

 

“Early Warning will use reasonable best efforts to [****].  At such time that
Early Warning certifies, represents and warrants to Service Provider in writing
that [****], the [****] Alerts will thereafter be deemed to be [****] Alerts for
the application of applicable pricing under Exhibit B (Schedule of
Fees).  [****].”

 

6.

Amendment to Section 2.10 (Inquiries Regarding LifeLock Alerts) of the
Agreement.  Effective as of the Fourth Amendment Effective Date, Section 2.10
(Inquiries Regarding LifeLock Alerts) of the Agreement is hereby amended by
inserting the following after the last sentence:

 

“If Service Provider receives an inquiry from a Subscriber concerning a LifeLock
Alert, such LifeLock Alert was created in response to a [****] Alert, and the
[****] has passed, Service Provider shall transmit such inquiry to Early
Warning.  Early Warning shall retransmit the [****] Alert to Service Provider
subject to Section 2.6, and Service Provider shall retain the [****] Alert
subject to Section 2.9, including without limitation [****].”

 

CONFIDENTIAL AND PROPRIETARY © 2014, LIFELOCK, INC.

Page 1 of 6

--------------------------------------------------------------------------------

 

NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY “[****]” ARE SUBJECT TO A
CONFIDENTIAL TREATMENT REQUEST, AND HAVE BEEN OMITTED FROM THIS
EXHIBIT.  COMPLETE, UNREDACTED COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL
TREATMENT REQUEST.

7.

Amendment to Section 12.1 (Term) of the Agreement.  Effective as of the Fourth
Amendment Effective Date, Section 12.1 (Term) of the Agreement is hereby deleted
in its entirety and replaced with the following:

 

“12.1

Term.  Unless terminated earlier pursuant to this Agreement, this Agreement
shall be for a three (3) year period (the “Initial Term”) beginning on the
Effective Date.  After the Initial Term, this Agreement shall be renewed
automatically for a period of three (3) years (the “Second Term”), until and
unless either Party provides written notice of non-renewal to the other Party at
least thirty (30) days prior to the expiration of the Initial Term. After the
Second Term, this Agreement shall be renewed automatically for an indefinite
number of consecutive one-year terms (each a “Renewal Term”), until and unless
either Party provides written notice of non-renewal to the other Party at least
sixty (60) days prior to the expiration of the Second Term or then-current
Renewal Term. The Initial Term together with the Second Term and all Renewal
Terms is referred to as the “Term.””  

 

8.

The following shall be inserted as Section 14.15:

 

“14.15

Non-Solicitation.  Neither Early Warning nor Service Provider shall solicit for
employment or hire any employee of the other Party or any of its affiliates with
whom it had contact or became known to it in connection with or directly working
on the marketing or provision of alerts generated through the Alert Services;
provided, however, that nothing in this Section 14.15 shall prohibit Early
Warning or Service Provider from hiring any employee of the other Party or any
of its affiliates that (a) is responding to a job opportunity advertisement
directed to the general public rather than targeting any employee or (b)
initiates conversations with Early Warning or Service Provider regarding
possible future employment on his or her own initiative without any solicitation
by such Party or its affiliates.”  

 

9.

Amendment to Exhibit A (Service Levels).   Effective as of the Fourth Amendment
Effective Date, Exhibit A is deleted in its entirety and replaced with the
following:

A.  DEFINITIONS

“Available” - the Service can be used in accordance with its intended
functionality with the required databases being accessible.  

“Critical Service Level Failure” - a Service Level Failure in which Early
Warning fails to meet the Service Level by more than [****].  

[****]

“Monthly Charges” - the total amount invoiced by Early Warning to Service
Provider for the Alert Services.  

[****]

“Response Time” – means the total amount of time it takes the EWS Service to
generate an alert calculated based on the duration of time between when the
information arrives at Early Warning and the time the EWS Alerts leave the EWS
Service.

“Scheduled Downtime” - the period of time, during which Early Warning shall
perform scheduled systems maintenance.  Early Warning shall give Service
Provider at least ten (10) business days’ prior notice of Scheduled
Downtime.  Each period of Scheduled Downtime will not exceed five (5) hours in
duration and will occur:

1.Between the hours of [****].  

2.Between the hours of [****].

 

CONFIDENTIAL AND PROPRIETARY © 2014, LIFELOCK, INC.

Page 2 of 6

--------------------------------------------------------------------------------

 

NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY “[****]” ARE SUBJECT TO A
CONFIDENTIAL TREATMENT REQUEST, AND HAVE BEEN OMITTED FROM THIS
EXHIBIT.  COMPLETE, UNREDACTED COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL
TREATMENT REQUEST.

“Service Availability” – means the amount of time the Alert Service is available
and capable of sending EWS Alerts to the Service Provider in accordance with the
Service Level.

“Service Level” – the required performance standards for specified
characteristics of the Alert Service as set forth below.

“Service Level Credit” - with respect to a Service Level Failure, an amount
determined by multiplying the Monthly Charges for the month in which the Service
Level Failure occurs by the applicable Service Level Credit Percentage for such
Service Level.

“Service Level Credit Percentage” - the percentage of the Monthly Charges to be
paid as a Service Level Credit for a Service Level Failure.

“Service Level Failure” - failure to meet a specified Service Level.  

“Service Level Termination Right Event” - the occurrence of a Critical Service
Level Failure in [****] calendar months

“Subscriber Data File” – the file containing Subscriber Data transmitted to
Early Warning by Service Provider pursuant to the Documentation.

B.SERVICE LEVELS

Service Level Title

[****]

Service Level Definition

[****]

Service Level Credit Percentage

[****] for every processing day that the Service Level is not met; [****] for
every processing day with a Critical Service Level Failure

 

Service Level Title

[****]

Service Level Definition

[****]

Service Level Credit Percentage

[****] for every [****] that the Service Level is not met

 

Service Level Title

[****]

Service Level Definition

[****]

Calculation

[****]

Service Level Credit Percentage

[****] for every [****] that the Service Level is not met

 

Service Level Title

[****]

CONFIDENTIAL AND PROPRIETARY © 2014, LIFELOCK, INC.

Page 3 of 6

--------------------------------------------------------------------------------

 

NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY “[****]” ARE SUBJECT TO A
CONFIDENTIAL TREATMENT REQUEST, AND HAVE BEEN OMITTED FROM THIS
EXHIBIT.  COMPLETE, UNREDACTED COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL
TREATMENT REQUEST.

Service Level Definition

[****]

Calculation

[****]

Service Level Credit Percentage

[****] for every [****] that a [****] occurs, [****] for every [****] that has
more than [****].

 

[****]

[****]

C.SERVICE LEVEL CREDITS

For the first Service Level Failure in each calendar year during the term of the
Agreement, no Service Level Credit will be due unless the Service Level Failure
is a Critical Service Level Failure.  For any second or more Service Level
Failures during the same calendar year, Service Level Credits will be due as
follows.  

In the event of (i) any Critical Service Level Failure, or (ii) a second or
subsequent Service Level Failure in the same calendar year during the term of
the Agreement, the corresponding Service Level Credit shall be applied against
the Monthly Charges owed by Service Provider in the month during which the
Service Level Failure occurs.  Service Level Credits will be reflected on the
invoice following the month in which the Service Level Failure giving rise to
the Service Level Credits occurs.  If more than one Service Level Failure occurs
in a single calendar month, the sum of the corresponding Service Level Credits
shall be credited to Service Provider; however, the total amount of Service
Level Credits credited to Service Provider with respect to Service Level
Failures occurring in a single calendar month shall not exceed, in the
aggregate, [****] of the Monthly Charges for that month.  

The parties agree that the Service Level Credits are a reasonable estimation of
the damages that would be incurred as a result of a Service Level Failure, and
the Service Level Credits and the right to terminate the Agreement pursuant to
Section E below shall be Service Provider’s sole remedies for Service Level
Failures under this Agreement.

D.EXCEPTIONS TO PAYMENT OF SERVICE LEVEL CREDITS

Early Warning will be relieved of any obligation to pay Service Level Credits
for a Service Level Failure, and such Service Level Failure shall not be counted
in the determination of a Service Level Termination Event, to the extent that
the Service Level Failure was caused by (i) a force majeure event as defined in
the Agreement; (ii) telecommunication line or router outages; or (iii) failure
of Service Provider  to comply with all technical specifications and
requirements for accessing the Service as defined in the Agreement or
documentation provided to Service Provider.

E.SERVICE LEVEL TERMINATION RIGHT EVENT

Upon a Service Level Termination Right Event, Service Provider shall have the
right to terminate the Agreement without penalty by delivering written notice of
termination to Early Warning within sixty (60) days of such Service Level
Termination Right Event.  If Service Provider does not exercise such termination
right within such 60-day period, then such Service Level Termination Right Event
shall be deemed to be

CONFIDENTIAL AND PROPRIETARY © 2014, LIFELOCK, INC.

Page 4 of 6

--------------------------------------------------------------------------------

 

NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY “[****]” ARE SUBJECT TO A
CONFIDENTIAL TREATMENT REQUEST, AND HAVE BEEN OMITTED FROM THIS
EXHIBIT.  COMPLETE, UNREDACTED COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL
TREATMENT REQUEST.

waived.  Waiver of one or more Service Level Termination Right Events shall not
operate as a waiver of any subsequent Service Level Termination Right Event.

10.

Amendment to Exhibit B (Schedule of Fees)  Effective as of the Fourth Amendment
Effective Date, Exhibit B is deleted in its entirety and replaced with the
following:

 

One-Time Fees

Delivery Method*

[****]$ [****]

[****]$ [****]

*The Delivery Method chosen indicates the timing of and frequency in which
Service Provider receives EWS Alerts from Early Warning.

Monthly Fees

[****].



[****]$[****]

[****]$[****]

 

[****]$[****]

[****]$[****]

 

[****]

Note: The Monthly Fee is based on the average number of Subscribers for each
calendar month, which is calculated by averaging the total number of Subscribers
each day of the month.  

[****][****]

[****]

Telecommunication Fees

[****][****]

[****][****]

Minimum Subscribers

[****]

[****]

[****]

[****]

 

[Remainder of page left intentional blank]

 

CONFIDENTIAL AND PROPRIETARY © 2014, LIFELOCK, INC.

Page 5 of 6

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Fourth Amendment has been entered into effective as of
the Fourth Amendment Effective Date.  

LifeLock:

LifeLock, Inc.

 

By: /s/ Steven M. Seoane

Printed Name: Steven M. Seoane

Title: Chief Product Officer

 

EWS:

early warning services, llc

 

By: /s/ Tracy Cheney

Printed Name: Tracy Cheney

Title: General Counsel & Secretary

 

 

 

CONFIDENTIAL AND PROPRIETARY © 2014, LIFELOCK, INC.

Page 6 of 6